Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Mast Therapeutics, Inc. (the “Company”) on Form 10-K for the year ended December31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian M. Culley, principal executive officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (i) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 14, 2016 /s/ Brian M. Culley Brian M. Culley Chief Executive Officer (Principal Executive Officer) In connection with the Annual Report of Mast Therapeutics, Inc. (the “Company”) on Form 10-K for the year ended December31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brandi L. Roberts, principal financial and accounting officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (i) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 14, 2016 /s/ Brandi L. Roberts Brandi L. Roberts Chief Financial Officer and Senior Vice President (Principal Financial and Accounting Officer)
